Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered April 11, 1995, convicting him of robbery in the first degree, robbery in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Since the defendant failed to request that the court rule on the propriety of the release of certain property and failed to seek any instruction to mitigate any alleged harm caused by its release, his current challenge is unpreserved for appellate review (see, CPL 470.05 [2]; Penal Law § 450.10 [1]; People v Taylor, 203 AD2d 77; People v Graham, 186 AD2d 47). In any event, where, as here, such noncompliance did not sufficiently prejudice the defendant or establish that the statutory violation was intentional or in bad faith, reversal is not warranted (see, People v Graham, supra; People v Dent, 183 AD2d 723; People v Byron, 171 AD2d 802; People v Roper, 139 AD2d 679, 680; People v Crawford, 135 AD2d 554; People v Greico, 125 AD2d 490).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Rosenblatt, Santucci and Joy, JJ., concur.